Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9064 Sino Shipping Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 84-0789885 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) No. 950 Dalian Road, Hi-Shanghai 8th Building, 4th Floor, Shanghai, China 200092 (Address of principal executive offices) 86-21-5595-5927 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x There were 24,827,932 shares of the registrants common stock outstanding as of November 12, 2008. SINO SHIPPING HOLDINGS INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements 3 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II. OTHER INFORMATION Item 6. Exhibits 23 Signatures 24 2 PART I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements The condensed consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles. The condensed consolidated financial statements are expressed in U.S. dollars. In this report, references to dollars, U.S. $ or $ are to United States dollars. SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Other receivables  Prepayments Total current assets NONCURRENT ASSETS: Property, plant and equipment, net  Vessels, net TOTAL ASSETS $ 25,457,410 $ 19,998,671 LIABILITIES AND SHAREHOLDERS EQUITY CURRENT LIABILITIES: Accrued expenses $  $ Current portion of long term bank loan Total current liabilities NONCURRENT LIABILITIES: Long term bank loan  TOTAL LIABILITIES SHAREHOLDERS EQUITY: Preferred stock- $0.0001 par value per share, 10,000,000 authorized, none issued or outstanding at September 30, 2008, and no authorized preferred stock at December 31, 2007   Common stock- $0.0001 par value per share, 100,000,000 authorized; 24,783,202 shares issued and outstanding at September 30, 2008; and $0.1282 par value per share, 300,000,000 shares authorized, 112,496,000 shares issued and outstanding at December 31, 2007 Additional paid-in capital  Retained earnings 10,101,846 4,831,572 TOTAL SHAREHOLDERS EQUITY 25,049,410 19,254,136 TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ 25,457,410 $ 19,998,671 See notes to condensed consolidated financial statements. 3 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE MONTHS FOR THE NINE MONTHS ENDED SEPTEMBER 30, ENDED SEPTEMBER 30, 2008 2008 REVENUES: $ OPERATING EXPENSES: Vessels operating expenses Depreciation General and administrative expenses 262,885 12,397 309,881 37,339 TOTAL OPERATING EXPENSES 6,004,764 678,770 15,553,212 1,954,090 OPERATING INCOME 1,702,142 812,573 5,298,758 1,808,150 OTHER EXPENSE: Interest expense 7,235 18,181 26,907 59,918 Bank charges 810 241 1,577 710 NET OTHER EXPENSE 8,045 18,422 28,484 60,628 NET INCOME $ 1,694,097 $ 794,151 $ 5,270,274 $ 1,747,522 Earnings per common stock, basic $ 0.07 $ 0.03 $ 0.21 $ 0.07 Earnings per common stock, diluted $ 0.07 $ 0.03 $ 0.21 $ 0.07 Weighted average shares outstanding, basic 24,734,289 24,525,994 24,631,929 24,525,994 Weighted average shares outstanding, diluted 25,070,520 24,525,994 24,857,720 24,525,994 See notes to condensed consolidated financial statements. 4 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (UNAUDITED) Additional Common Paid-in Retained Stock Capital Earnings Total Balance as of January 1, 2008 $ $  $ $ Net income   Impact of share exchange (Note 3) )   Non-cash compensation 15  Balance as of September 30, 2008 $ 2,478 $ 14,945,086 $ 10,101,846 $ 25,049,410 See notes to condensed consolidated financial statements. 5 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Non-cash compensation expense  CHANGE IN OPERATING ASSETS AND LIABILITIES: Accounts receivable ) ) Other receivables )  Prepayments ) ) Accrued expenses and other current liabilities )  Net cash provided by operating activities FINANCING ACTIVITIES: Due to related party  Repayment of due to related party  ) Repayment of bank loan ) ) Net cash (used in) provided by financing activities ) INVESTING ACTIVITIES: Deposits on vessel  ) Purchase of vessel components )  Prepayment of vessel components )  Purchase of property, plant and equipment )  Net cash used in investing activities ) ) Net increase in cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Cash Flow Information  Cash paid for interest $ See notes to condensed consolidated financial statements. 6 SINO SHIPPING HOLDINGS INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. GENERAL Sino Shipping Holdings Inc. (the Company or Sino Shipping) was incorporated on February 5, 1979 under the laws of the State of Colorado as Applied Medical Devices, Inc. to engage in the development and sale of medical devices and medical technology. In July 1986, the Company decided to discontinue its business operations and commenced disposing of its business assets. On February 11, 2008, the Company merged with Dalkeith Investments, Inc., a Delaware corporation which was specifically formed for the purpose of accomplishing a reincorporation merger with Applied Medical Devices, Inc. On February 11, 2008, the name of the Company was changed from Applied Medical Devices, Inc. to Dalkeith Investments, Inc. On March 31, 2008, the Company entered into a Share Exchange Agreement (the Share Exchange Agreement) with Fountainhead Capital Partners Limited (FHCP), an entity registered in Jersey (C.I.), Yongchen International Shipping Limited, a company incorporated in Hong Kong (Yongchen), Hengzhou International Shipping Limited, a company incorporated in Hong Kong (Hengzhou), Yongzheng International Marine Holdings Co., Ltd., a British Virgin Islands company (Yongzheng), and each of the other shareholders of Hengzhou (the Other Shareholders). Pursuant to the Share Exchange Agreement, Yongzheng transferred all of the issued and outstanding shares of Yongchen capital stock to the Company, and Yongzheng and the Other Shareholders transferred all of the issued and outstanding shares of Hengzhou capital stock to the Company, in exchange for 24,525,994 shares of the Companys common stock (the Share Exchange). As a result of the Share Exchange, Yongchen and Hengzhou became the Companys wholly-owned subsidiaries, and Yongzheng and the Other Shareholders acquired approximately 95% of the Companys common stock. On March 31, 2008, the Share Exchange was completed, Yongchen and Hengzhou became the Companys wholly-owned subsidiaries, and the businesses of Yongchen and Hengzhou were adopted as the Companys business. Following the Share Exchange, the Company filed a Certificate of Ownership and Merger (the Certificate) with the Delaware Secretary of State pursuant to which Sino Shipping Holdings Inc., a Delaware corporation and the Companys wholly-owned subsidiary, was merged into the Company. As a result of the filing of the Certificate, the Companys name was changed from Dalkeith Investments, Inc. to Sino Shipping Holdings Inc. effective March 31, 2008. 2. CHANGE OF FINANCIAL YEAR END DATE On March 31, 2008, in connection with the Share Exchange, the Company changed its fiscal year end date from April 30 to December 31. 3. ACCOUNTING POLICIES Basis of accounting and presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the Securities and Exchange Commissions instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes normally required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of management, all adjustments, consisting of normal 7 recurring accruals considered necessary for a fair presentation, have been included. Operating results for the nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2008. The consolidated financial statements include the assets and liabilities, results of operations and cash flows of the Company and its wholly owned subsidiaries. All intercompany balances and transactions have been eliminated upon consolidation. On March 31, 2008, the Company entered into the Share Exchange Agreement pursuant to which it issued 24,525,994 shares of its common stock in exchange for all of the capital stock of Yongchen and Hengzhou. On March 31, 2008, the share exchange transaction was completed and it constituted a reverse takeover transaction. Accordingly, the purchase method under reverse takeover accounting is adopted for the preparation of consolidated financial statements. As a result, the consolidated financial statements are issued under the name of Sino Shipping (the legal acquirer), but are a continuation of the consolidated financial statements of Yongchen and Hengzhou (the accounting acquirers). The comparative figures are those of Yongchen and Hengzhou. Revenue recognition. Voyage charter revenue from cargo freight billings are recognized in full as of the date on which the vessels complete their voyages. A voyage is deemed to commence upon the completion of discharge of the vessels previous cargo and is deemed to end upon the complete discharge of the current cargo. Time charter revenue from a vessel under an operating lease is recognized on a straight line basis over the term of the charter as service is provided. Cash and cash equivalents The Company considers all demand and time deposits and all highly liquid investments with an original maturity of three months or less as of the date of purchase to be cash equivalents. The carrying value of cash and cash equivalents approximates its fair value. Vessels Each vessel is recorded at its cost, which consists of the vessel deposits, purchase price, acquisition and delivery costs. Deposits, installment payments, interest, financing costs, construction design, supervision costs and other pre-delivery costs incurred during the construction period for a vessel under construction are recorded as vessel deposits. Depreciation is provided on straight-line basis over the estimated useful life of each vessel, which is approximately 30 years. Vessel components inventories are stated at cost. Vessel component costs include the cost of major components which are usually replaced or renewed in connection with a drydocking when a vessel is delivered. The vessel component costs are depreciated over the estimated period to the next drydocking. The Company subsequently capitalizes drydocking costs as they are incurred and depreciates these costs over their estimated useful lives. The carrying value of the vessel is evaluated when events or circumstances indicate that there has been a possible impairment in value, which would occur in the fiscal period when the net carrying value was no longer expected to be recovered from future estimated cash flows. Such evaluations include a comparison of current and anticipated operating cash flows, an assessment of future operations and other relevant factors. To the extent that the carrying value of the vessel exceeds its undiscounted estimated future cash flows, the vessel would be written down to its fair value. 8 Property, plant and equipment Property, plant and equipment are recorded at cost, less accumulated depreciation and amortization. Costs include the prices paid to acquire or construct the assets, including capitalized interest during the construction period, and any expenditures that substantially extend the useful life of an existing asset. Depreciation is provided on straight-line basis over the estimated useful lives of property, plant and equipment, which are approximately 3 to 5 years. Leasehold improvements are amortized over the lesser of their estimated useful lives or the term of the lease. Capitalized costs related to assets under construction are not depreciated until construction is complete and the asset is ready for its intended use. Repairs and maintenance are expensed as incurred. Impairment of long-lived assets In accordance with Statement of Financial Accounting Standards (SFAS) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets , long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the assets to the estimated undiscounted future cash flows expected to be generated from the use and ultimate disposition of the assets. If the carrying amount of the assets exceeds their estimated future cash flows, an impairment charge is recognized for the amount by which the carrying amount of the assets exceeds the fair value of the assets.
